--------------------------------------------------------------------------------

Exhibit 10.44
 
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT (this “Agreement”), dated as of October 29, 2010, is
entered into by and between SUNPOWER CORPORATION, a Delaware corporation (the
“Grantor”), and UNION BANK, N.A., as administrative agent for the Lenders (as
defined below) (in such capacity, the “Administrative Agent”).


Pursuant to that certain Credit Agreement, dated as of the date hereof, by and
among Grantor, the guarantors from time to time party thereto, the
Administrative Agent, and the lenders from time to time party thereto (the
“Lenders”) (including all annexes, exhibits and schedules thereto, as from time
to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), the Lenders have agreed to make the Loans to or for the benefit of
the Grantor on an subject to the terms and conditions set forth therein.  It is
a condition precedent to the borrowings under the Credit Agreement that the
Grantor enter into this Agreement and pledge to the Administrative Agent, for
the ratable benefit of the Lenders, all Equity Interests owned by the Grantor
from time to time, directly or indirectly, in those Persons listed on Schedule 2
hereto (as amended from time to time) (each, a “Company” and together, the
“Companies”), to secure the obligations of the Grantor described below.


Accordingly, in consideration of the premises and mutual covenants herein
contained, and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make extensions of credit to
Grantor thereunder, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


SECTION 1            Definitions; Interpretation.


(a)            Terms Defined in Credit Agreement.  All capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings assigned
to them in the Credit Agreement.


(b)            Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:


“Additional Collateral” means any and all (i) additional capital stock or other
equity securities issued by, or interests in, the Companies, whether
certificated or uncertificated, (ii) warrants, options or other rights entitling
the Grantor to acquire any interest in capital stock or other equity securities
of or other equity interests in the Companies, (iii) securities, property,
interest, dividends and other payments and distributions issued or issuable as
an addition to, in redemption of, in renewal or exchange for, in substitution or
upon conversion of, or otherwise on account of, the Pledged Shares or such
additional capital stock or other equity securities or other interests in the
Companies, including, but not limited to, those arising from a stock dividend,
stock split, reclassification, reorganization, merger, consolidation, sale of
assets or other exchange of securities or any dividends or other distributions
of any kind upon or with respect to the Pledged Shares or any other Pledged
Collateral, and (iv) cash and non-cash proceeds, substitutions and products of
the Pledged Shares or any other Pledged Collateral, and all supporting
obligations, of any or all of the foregoing, in each case from time to time
received or receivable by, or otherwise paid or distributed to or acquired by,
the Grantor.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock

 
 

--------------------------------------------------------------------------------

 

of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or acquisition from such Person of such shares (or
such other interests), and all of the other ownership or profit interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.


“Korean Share Pledge” means that certain Share Kun-Pledge Agreement, dated as of
the Closing Date, by and among the Grantor, the Administrative Agent and the
Lenders, as the same may be amended, modified, supplemented, restated or renewed
from time to time.


“Pledged Collateral” has the meaning set forth in Section 2(a).


“Pledged Shares” means all of the issued and outstanding Equity Interests of the
Companies, whether certificated or uncertificated, now existing or hereafter
arising, including those certificated interests specifically described in
Schedule 1 (as amended from time to time).


“Secured Obligations” means the “Obligations”, as defined in the Credit
Agreement, including, without limitation, all of Grantor’s obligations hereunder
and under the other Loan Documents.


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California, provided, if the context relates to the
perfection or effect of perfection of any security interest, “UCC” shall refer
to the Uniform Commercial Code of the jurisdiction governing such matter.


(c)            Terms Defined in UCC.  Where applicable and except as otherwise
defined herein, terms used in this Agreement shall have the meanings assigned to
them in the UCC.


(d)            Interpretation.  The rules of interpretation set forth in
Sections 1.02 to 1.06 of the Credit Agreement shall be applicable to this
Agreement and are incorporated herein by this reference.


SECTION 2            Security Interest.


(a)            Grant of Security Interest.  As security for the payment and
performance of the Secured Obligations, the Grantor hereby pledges to the
Administrative Agent, for itself and the Lenders, and hereby grants to the
Administrative Agent, for itself and the Lenders, a security interest in, all of
the Grantor’s right, title and interest in, to and under (i) the Pledged Shares
and the Additional Collateral and any certificates and instruments now or
hereafter representing the Pledged Shares and the Additional Collateral, (ii)
all rights, remedies, interests, benefits and claims with respect to the Pledged
Shares and Additional Collateral, including under any and all related
agreements, instruments and other documents and also including the right to
demand the return, delivery or transfer of share certificates for any of the
Pledged Collateral from the Korean Securities Depository (the “KSD”), and (iii)
all books, records and other documentation of the Grantor related to the Pledged
Shares and Additional Collateral, in each case, whether tangible or intangible,
presently existing or owned or subsequently acquired, created or coming into
existence and wherever located (collectively, the “Pledged Collateral”).


(b)            Delivery of Pledged Shares.  The Grantor hereby agrees, upon the
request of the Administrative Agent, to deliver to or for the account of the
Administrative Agent, at the address and to the Person to be designated by the
Administrative Agent, the certificates representing the Pledged Shares, if any,
which shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent.

 
2

--------------------------------------------------------------------------------

 

(c)            Delivery of Additional Collateral.  If the Grantor shall become
entitled to receive or shall receive any Additional Collateral, the Grantor
shall accept any such Additional Collateral as the agent for the Administrative
Agent, shall hold it in trust for the Administrative Agent, shall segregate it
from other property or funds of the Grantor, and, upon the request of the
Administrative Agent, shall deliver all Additional Collateral and all
certificates, instruments and other writings representing such Additional
Collateral forthwith to or for the account of the Administrative Agent, at the
address and to the Person to be designated by the Administrative Agent, which
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
shall request, to be held by the Administrative Agent subject to the terms
hereof, as part of the Pledged Collateral.  Upon accepting any such Additional
Collateral hereunder, the Administrative Agent may send a notification to the
Grantor describing the Additional Collateral accepted and held as part of the
Pledged Collateral hereunder, which notification shall be deemed to be a
Schedule to this Agreement and may be attached hereto.


(d)            Transfer of Security Interest Other Than by Delivery.  If for any
reason Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in subsections (b) and (c), the Grantor shall
promptly take such other steps as shall be requested from time to time by the
Administrative Agent to effect a transfer of a perfected first priority security
interest in and pledge of the Pledged Collateral to the Administrative Agent
pursuant to the UCC and all other applicable Laws.  To the extent practicable,
the Grantor shall thereafter deliver the Pledged Collateral to or for the
account of the Administrative Agent as provided in subsections (b) and
(c).  Grantor shall cause the books of the applicable Company to reflect the
pledge of the Pledged Collateral.  With respect to the Pledged Collateral in
uncertificated form, Grantor shall cause the Lien of the Administrative Agent to
be appropriately recorded on the securities register of the issuer thereof, and
will execute any document necessary to perfect the Lien of the Administrative
Agent, including notation of such pledge on any share register relating to the
Pledged Collateral.


(e)            Financing Statements and Other Action.  The Grantor shall execute
and deliver to the Administrative Agent concurrently with the execution of this
Agreement (and from time to time hereafter), and the Grantor hereby authorizes
the Administrative Agent to file (with or without the Grantor’s signature), at
any time and from time to time thereafter, all financing statements,
assignments, continuation financing statements, termination statements,
instructions to brokers regarding share registrations and other documents and
instruments, in form reasonably satisfactory to the Administrative Agent, and
take all other action, as the Administrative Agent may reasonably request, to
effect a transfer of a perfected first priority security interest in and pledge
of the Pledged Collateral to the Administrative Agent pursuant to the UCC and to
continue perfected, maintain the priority of or provide notice of the security
interest of the Administrative Agent in the Pledged Collateral and to accomplish
the purposes of this Agreement.  Without limiting the generality of the
foregoing, the Grantor ratifies and authorizes the filing by the Administrative
Agent of any financing statements filed prior to the date hereof.  The Grantor
will cooperate with the Administrative Agent in obtaining control (as defined in
the UCC) of Pledged Collateral consisting of investment property.  The Grantor
will join with the Administrative Agent in notifying any third party who has
possession of any Pledged Collateral of the Administrative Agent’s security
interest therein and obtaining an acknowledgment from the third party that it is
holding the Pledged Collateral for the benefit of the Administrative Agent.


(f)             Continuing Security Interest.  The Grantor agrees that this
Agreement shall create a continuing security interest in and pledge of the
Pledged Collateral which shall remain in effect until terminated in accordance
with Section 22.

 
3

--------------------------------------------------------------------------------

 

SECTION 3            Representations and Warranties.  The Grantor represents and
warrants to the Administrative Agent that:


(a)            Valid Issuance of Pledged Collateral.  All the Pledged Shares
have been, and upon issuance any Additional Collateral will be, duly and validly
issued, and are and will be fully paid and non-assessable.


(b)            Ownership of Pledged Collateral.  With respect to the Pledged
Shares the Grantor is, and with respect to any Additional Collateral the Grantor
will be, the legal record and beneficial owner thereof, and has and will have
good and marketable title thereto, subject to no Lien except for the pledge and
security interest created by this Agreement, Liens created under the Korean
Share Pledge, and Liens of the type described in clause (cc) of the definition
of “Permitted Liens” in the Credit Agreement, on the brokerage account in which
the Pledged Shares are maintained.


(c)            Capitalization of the Companies.  As of the Closing Date, except
as provided in Schedule 1 hereto, the Pledged Shares constitute 100% of the
issued and outstanding shares of capital stock of the Companies.


(d)            Transfer Restrictions.  Except as specified on Schedule 4 hereto,
there are no restrictions on the transferability of the Pledged Collateral to
the Administrative Agent or with respect to the foreclosure, transfer or
disposition thereof by the Administrative Agent.


(e)            Shareholders Agreements.  Except as specified in Schedule 4
hereto, there are no shareholders agreements, voting trusts, proxy agreements or
other agreements or understandings which affect or relate to the voting or
giving of written consents with respect to any of the Pledged Collateral.


(f)             No Violation of Securities Laws.  None of the Pledged Shares has
been transferred in violation of the securities registration, securities
disclosure or similar Laws of any jurisdiction to which such transfer may be
subject.


(g)            Location of Chief Executive Office.  The Grantor’s chief
executive office and principal place of business, mailing address, and all books
and records concerning the Pledged Collateral, are located at its address set
forth in Schedule 3,  attached hereto; the Grantor’s jurisdiction of
organization and its exact legal name each is as set forth in the first
paragraph of this Agreement; and the Grantor’s tax identification number and
state organizational number are as set forth on Schedule 3.


(h)            Other Financing Statements.  Other than (i) financing statements
disclosed in the Credit Agreement, and (ii) financing statements in favor of the
Administrative Agent, no effective financing statement naming the Grantor as
debtor, assignor, grantor, mortgagor, pledgor or the like and covering all or
any part of the Pledged Collateral is on file in any filing or recording office
in any jurisdiction.


(i)             Control Agreements.  No control agreements exist with respect to
any Pledged Collateral other than control agreements in favor of the
Administrative Agent.


(j)             Enforceability; Priority of Security Interest.  This Agreement
(i) creates an enforceable, perfected first-priority security interest in and
pledge of the Pledged Collateral upon delivery thereof or other actions required
pursuant to Section 2, and (ii) will create an enforceable, perfected
first-priority security interest in and pledge of the Additional Collateral upon
delivery thereof pursuant to Section 2(c) (or upon the taking of such other
action with respect thereto as may be requested by the

 
4

--------------------------------------------------------------------------------

 

Administrative Agent pursuant to Section 2(d), in each case securing the payment
and performance of the Secured Obligations.


The Grantor agrees that the foregoing representations and warranties shall be
deemed to have been made by it on the date of each delivery of Pledged
Collateral hereunder.


SECTION 4            Covenants.  In addition to the covenants of the Grantor set
forth in the Credit Agreement, which are incorporated herein by this reference,
so long as any of the Secured Obligations remain unsatisfied or the Lenders
shall have any Commitment, the Grantor agrees that:


(a)            Defense of Pledged Collateral.  The Grantor will, at its own
expense, appear in and defend any action, suit or proceeding which purports to
affect its title to, or right or interest in, the Pledged Collateral or the
security interest of the Administrative Agent therein and the pledge to the
Administrative Agent thereof.


(b)            Preservation of Collateral.  The Grantor will do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Pledged Collateral.


(c)            Compliance with Laws, Etc.  The Grantor will comply with all
Laws, regulations and ordinances relating in a material way to the possession,
maintenance and control of the Pledged Collateral.


(d)            Location of Books and Chief Executive Office.  The Grantor
will:  (i) keep all books and records pertaining to the Pledged Collateral at
the location set forth in Schedule 3, and (ii) give at least 30 days’ prior
written notice to the Administrative Agent of (A) any changes in any such
location where books and records pertaining to the Pledged Collateral are kept,
or (B) any change in the location of the Grantor’s chief executive office or
principal place of business.


(e)            Change in Name, Identity or Structure.  The Grantor will give at
least 30 days’ prior written notice to the Administrative Agent of: (i) any
change in its name; (ii) any changes in its identity or structure in any manner
which might make any financing statement filed hereunder incorrect or
misleading; (iii) any change in its registration as an organization (or any new
such registration); and (iv) any change in its jurisdiction of
organization.  The Grantor shall not change its jurisdiction of organization to
a jurisdiction outside of the United States.


(f)             Disposition of Pledged Collateral.  Except to the extent
permitted under Section 8.05(b) of the Credit Agreement, the Grantor will not
surrender or lose possession of (other than to the Administrative Agent or, with
the prior consent of the Administrative Agent, to a depositary or financial
intermediary), exchange, sell, convey, assign or otherwise dispose of or
transfer the Pledged Collateral or any right, title or interest therein.


(g)            Liens.  The Grantor will not create, incur or permit to exist any
Liens upon or with respect to the Pledged Collateral, other than the security
interest of and pledge to the Administrative Agent created by this Agreement and
Liens created under the Korean Share Pledge.


(h)            Shareholders Agreements.  The Grantor will not enter into any
shareholders agreement, voting trust, proxy agreement or other agreement or
understanding which affects or relates to the voting or giving of written
consents with respect to any of the Pledged Collateral, other than that certain
Shareholders Agreement, dated as of May 17, 2010 by and between Grantor and
WOONGJIN HOLDINGS CO. LTD., in the form delivered to the Administrative Agent
prior to the date hereof.

 
5

--------------------------------------------------------------------------------

 

(i)             Issuance of Additional Shares.  The Grantor will not consent to
or approve the issuance to any Person of any additional shares of any class of
capital stock of the Companies, or of any securities convertible into or
exchangeable for any such shares, or any warrants, options or other rights to
purchase or otherwise acquire any such shares, except (a) as permitted under the
Credit Agreement or (b) in connection with customary grants of stock options,
restricted stock, or similar rights, or plans with respect thereto, in either
case to employees, officer, directors, consultants, or similarly situated
persons solely for compensatory purposes.


(j)             Notices.  The Grantor will deliver promptly to the
Administrative Agent all reports and notices received by the Grantor from the
Companies in respect of any of the Pledged Collateral.


(k)            Securities Accounts.  The Grantor will give the Administrative
Agent immediate notice of the establishment of (or any change in or to) any
securities account pertaining to any Pledged Collateral.


(l)             Further Assurances.  The Grantor will promptly, upon the written
request from time to time of the Administrative Agent, execute, acknowledge and
deliver, and file and record, all such financing statements and other documents
and instruments, and take all such action, as shall be reasonably necessary to
carry out the purposes of this Agreement.


SECTION 5            Administration of the Pledged Collateral.


Distributions and Voting Prior to an Event of Default.  Unless and until (i) an
Event of Default shall have occurred, and (ii) written notice shall have been
given by the Administrative Agent: (i) the Grantor shall be entitled to receive
and retain for its own account any cash dividend on or other cash distribution,
if any, in respect of the Pledged Collateral to the extent consistent with
Article VIII of the Credit Agreement; and (ii) the Grantor shall have the right
to vote the Pledged Collateral and to retain the power to control the direction,
management and policies of the Companies to the same extent as the Grantor would
if the Pledged Collateral were not pledged to the Administrative Agent pursuant
to this Agreement; provided, however, that the Grantor shall not be entitled to
receive (A) cash paid, payable or otherwise distributed in redemption of, or in
exchange for or in substitution of, any Pledged Collateral, or (B) dividends and
other distributions paid or payable in cash in respect of any Pledged Collateral
in connection with a partial or total liquidation or dissolution of any Company
or in connection with a reduction of capital, capital surplus or paid-in-surplus
or any other type of recapitalization involving any Company; and provided
further, however, that no vote shall be cast or consent, waiver or ratification
given or action taken which would have the effect of impairing the position or
interest of the Administrative Agent in respect of the Pledged Collateral or
which would alter the voting rights with respect to the stock of any Company or
be inconsistent with or violate any provision of this Agreement, the Credit
Agreement or any other Loan Documents.  If applicable, the Grantor shall be
deemed the beneficial owner of all Pledged Collateral for purposes of Sections
13 and 16 of the Exchange Act and agrees to file all reports required to be
filed by beneficial owners of securities thereunder.  The Administrative Agent
shall execute and deliver (or cause to be executed and delivered) to the Grantor
all such proxies and other instruments as the Grantor may reasonably request for
the purpose of enabling the Grantor to exercise the voting and other rights
which it is entitled to exercise pursuant to this subsection and to receive the
distributions which it is authorized to receive and retain pursuant to this
subsection.


SECTION 6            Remedies in Case of an Event of Default.


(a)            Protection and Enforcement of Rights.  If there shall have
occurred and be continuing an Event of Default, then and in every such case, the
Administrative Agent shall be entitled to

 
6

--------------------------------------------------------------------------------

 

exercise all of the rights, powers and remedies (whether vested in it by this
Agreement, any other Loan Document or by Law) for the protection and enforcement
of its rights in respect of the Pledged Collateral, and the Administrative Agent
shall be entitled to exercise all the rights and remedies of a secured party
under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, which the
Grantor hereby agrees to be commercially reasonable:


(i)             to receive all amounts payable in respect of the Pledged
Collateral otherwise payable under Section 5 to the Grantor;


(ii)            to transfer all or any part of the Pledged Collateral into the
Administrative Agent’s name of its nominee or nominees;


(iii)           to accelerate any indebtedness which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
indebtedness relating to the Pledged Shares (including to make any demand for
payment thereon);


(iv)           to vote (and exercise all rights and powers in respect of voting)
all or any part of the Pledged Shares (whether or not transferred into the name
of the Administrative Agent) and give all consents, waivers and ratifications in
respect of the Pledged Shares and otherwise act with respect thereto as though
it were the outright owner thereof (the Grantor hereby irrevocably constituting
and appointing the Administrative Agent the proxy and attorney-in-fact of such
Grantor, with full power of substitution to do so);


(v)            subject to the requirements of applicable Law, at any time and
from time to time to sell, assign and deliver, or grant options to purchase, all
or any part of the Pledged Shares, or any interest therein, at any public or
private sale, without demand of performance, advertisement or notice of
intention to sell or of the time or place of sale or adjournment thereof or to
redeem or otherwise purchase or dispose (all of which are hereby waived by the
Grantor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Administrative Agent in its absolute discretion may deem
appropriate, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Grantor. The Grantor shall not be
obligated to make any such sale of Pledged Shares regardless of whether any such
notice of sale has theretofore been given. The Grantor hereby waives and
releases to the fullest extent permitted by Law any right or equity of
redemption with respect to the Pledged Shares, whether before or after sale
hereunder, and all rights, if any, of marshalling the Pledged Shares and any
other security for the Secured Obligations or otherwise. At any such sale,
unless prohibited by applicable Law, the Administrative Agent may bid for and
purchase all or any part of the Pledged Shares so sold free from any such right
or equity of redemption.  The Administrative Agent shall not be liable for
failure to collect or realize upon any or all of the Pledged Shares or for any
delay in so doing nor shall the Administrative Agent be under any obligation to
take any action whatsoever with regard thereto; and


(vi)           to set off any and all Pledged Shares against any and all Secured
Obligations, and to apply such Pledged Shares to the payment of any and all
Secured Obligations.


(b)            Voting of Pledged Shares.  If (i) there shall have occurred and
be continuing an Event of Default, and (ii) notice shall have been given by the
Administrative Agent terminating or suspending such rights, then and in every
such case, the Administrative Agent shall be entitled (x) to vote (and exercise
all rights and powers in respect of voting) all or any part of the Pledged
Shares (whether or not transferred into the name of the Administrative Agent)
and give all consents, waivers and ratifications in respect of the Pledged
Shares and otherwise act with respect thereto as though it were the outright
owner thereof (the Grantor hereby irrevocably constituting and appointing the
Administrative Agent the

 
7

--------------------------------------------------------------------------------

 

proxy and attorney-in-fact of the Grantor, with full power of substitution to do
so); and (y) receive all amounts payable in respect of the Pledged Collateral
otherwise payable under Section 5 to the Grantor.


(c)            Pledged Shares Distributions.  Distributions and other payments
which are received by the Grantor but which it is not entitled to retain as a
result of the operation of subsection (a) or (b) shall be held in trust for the
benefit of the Administrative Agent, be segregated from the other property or
funds of the Grantor, and be forthwith paid over or delivered to the
Administrative Agent in the same form as so received.


(d)            Exchange of Equity Interests.  The Administrative Agent shall at
all times have the right to exchange uncertificated Equity Interests for
certificated Pledged Shares, to the extent permitted under applicable Laws, and,
during the continuance of an Event of Default, to exchange certificated Pledged
Shares for certificates of larger or smaller denominations, for any purpose
consistent with this Agreement.


(e)            Appointment of Administrative Agent as Attorney-in-Fact.  For the
purpose of enabling the Administrative Agent to exercise its rights under this
Section 6 or otherwise in connection with this Agreement, the Grantor hereby (i)
constitutes and appoints the Administrative Agent (and any of the Administrative
Agent’s officers, employees or agents designated by the Administrative Agent)
its true and lawful attorney-in-fact, with full power and authority to execute
any notice, assignment, endorsement or other instrument or document, and to do
any and all acts and things for and on behalf of the Grantor, which the
Administrative Agent may deem necessary or desirable to protect and (provided
there exists an Event of Default) collect and realize upon, and to preserve the
Pledged Collateral, to enforce the Administrative Agent’s rights with respect to
the Pledged Collateral and to accomplish the purposes hereof, and (ii) revokes
all previous proxies with regard to the Pledged Collateral and appoints the
Administrative Agent as its proxyholder with respect to the Pledged Collateral
to attend and vote at any and all meetings of the shareholders of the Companies
held on or after the date of this proxy and prior to the termination hereof (in
accordance with the terms of Section 6(b) hereof), with full power of
substitution to do so and agrees, if so requested, to execute or cause to be
executed appropriate proxies therefor.  Each such appointment is coupled with an
interest and irrevocable so long as the Administrative Agent has any Commitments
or the Secured Obligations have not been paid and performed in full.  The
Grantor hereby ratifies, to the extent permitted by Law, all that the
Administrative Agent shall lawfully and in good faith do or cause to be done by
virtue of and in compliance with this Section 6.


(f)             Proceeds Account.  To the extent that any of the Secured
Obligations may be contingent, unmatured or unliquidated at such time as there
may exist an Event of Default, the Administrative Agent may, at its election,
(i) retain the proceeds of any sale, collection, disposition or other
realization upon the Pledged Collateral (or any portion thereof) in a special
purpose non-interest-bearing restricted deposit account (the “Proceeds Account”)
created and maintained by the Administrative Agent for such purpose (as to which
the Grantor hereby grants a security interest and which shall constitute part of
the Pledged Collateral hereunder) until such time as the Administrative Agent
may elect to apply such proceeds to the Secured Obligations, and the Grantor
agrees that such retention of such proceeds by the Administrative Agent shall
not be deemed strict foreclosure with respect thereto; (ii) in any manner
elected by the Administrative Agent, estimate the liquidated amount of any such
contingent, unmatured or unliquidated claims and apply the proceeds of the
Pledged Collateral against such amount; or (iii) otherwise proceed in any manner
permitted by applicable Law.  The Grantor agrees that the Proceeds Account shall
be a blocked account and that upon the irrevocable deposit of funds into the
Proceeds Account, the Grantor shall not have any right of withdrawal with
respect to such funds.  Accordingly, the Grantor irrevocably waives, until the
termination of this Agreement in accordance with Section 22, the right to make
any withdrawal from the Proceeds Account and the right to instruct the
Administrative Agent to honor drafts against the Proceeds Account.

 
8

--------------------------------------------------------------------------------

 

(g)            Application of Proceeds.  Subject to subsection (f) above, the
cash proceeds actually received from the sale or other disposition or collection
of Pledged Collateral, and any other amounts of the Pledged Collateral
(including any cash contained in the Pledged Collateral) the application of
which is not otherwise provided for herein, shall be applied in the order
specified in Section 9.03 of the Credit Agreement.  Any surplus thereof which
exists after payment and performance in full of the Secured Obligations shall be
promptly paid over to the Grantor or otherwise disposed of in accordance with
the UCC or other applicable Law.  The Grantor shall remain liable to the
Administrative Agent for any deficiency which exists after any sale or other
disposition or collection of Pledged Collateral.


SECTION 7            Remedies Cumulative.  Each and every right, power and
remedy hereby specifically given to the Administrative Agent shall be in
addition to every other right, power and remedy specifically given to the
Administrative Agent under this Agreement, now or hereafter existing at Law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Administrative Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others.  No delay or
omission of the Administrative Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Secured Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence thereof.  No notice to or
demand on the Grantor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Administrative Agent or further action in any circumstances
without notice or demand.  In the event that the Administrative Agent shall
bring any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Administrative Agent may recover reasonable
expenses, including reasonable attorneys’ fees, and the amounts thereof shall be
included in such judgment.  The Lien granted hereunder and the rights and
remedies of the Administrative Agent with respect to the Liens granted hereunder
are granted in conjunction with the pledge granted under the Korean Pledge, and
are in addition and supplemental to, and in no way limit or should be construed
to limit, those set forth in the Korean Share Pledge or the other Loan Documents
or those which are now or hereafter available to the Administrative Agent or any
Lender as a matter of law or equity.  The exercise by the Administrative Agent
of any one or more of the rights, powers or remedies provided for in this
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity, shall not preclude the simultaneous or later exercise of any
or all other rights, powers or remedies.


SECTION 8            Administrative Agent Performance of Grantor
Obligations.  The Administrative Agent may perform or pay any obligation which
the Grantor has agreed to perform or pay under or in connection with this
Agreement, and the Grantor shall reimburse the Administrative Agent on demand
for any amounts paid by the Administrative Agent pursuant to this Section 8.


SECTION 9            Administrative Agent’s Duties.  Notwithstanding any
provision contained in this Agreement, the Administrative Agent shall have no
duty to exercise any of the rights, privileges or powers afforded to it and
shall not be responsible to the Grantor or any other Person for any failure to
do so or delay in doing so.  Beyond the exercise of reasonable care to assure
the safe custody of the Pledged Collateral while held hereunder and the
accounting for moneys actually received by the Administrative Agent hereunder,
the Administrative Agent shall have no duty or liability to exercise or preserve
any rights, privileges or powers pertaining to the Pledged Collateral.


SECTION 10          Reserved.

 
9

--------------------------------------------------------------------------------

 

SECTION 11          Certain Waivers.


(a)            The Grantor waives, to the fullest extent permitted by Law, (i)
any right of redemption with respect to the Pledged Collateral, whether before
or after sale hereunder, and all rights, if any, of marshalling of the Secured
Obligations, the Pledged Collateral, or other collateral or security for the
Secured Obligations; (ii) any right to require the Administrative Agent (A) to
proceed against any Person, (B) to exhaust any other collateral or security for
any of the Secured Obligations, (C) to pursue any remedy in the Administrative
Agent’s power, or (D) to make or give any presentments, demands for performance,
notices of nonperformance, protests, notices of protests or notices of dishonor
in connection with any of the Pledged Collateral; and (iii) all claims, damages,
and demands against the Administrative Agent arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Pledged
Collateral.


(b)            The Grantor waives any right it may have to require the
Administrative Agent to pursue any third person for any of the Secured
Obligations.  The Administrative Agent may comply with any applicable state or
federal Law requirements in connection with a disposition of the Pledged
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Pledged Collateral.  The
Administrative Agent may sell the Pledged Collateral without giving any
warranties as to the Pledged Collateral.  The Administrative Agent may
specifically disclaim any warranties of title or the like.  This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Pledged Collateral.  If the Administrative Agent sells any of the Pledged
Collateral upon credit, the Grantor will be credited only with payments actually
made by the purchaser, received by the Administrative Agent and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Pledged Collateral, the Administrative Agent may resell the Pledged Collateral
and the Grantor shall be credited with the proceeds of the sale.


SECTION 12          Notices.  All notices, requests or other communications
hereunder shall be given in the manner and to the addresses specified in the
Credit Agreement.


SECTION 13          No Waiver; Cumulative Remedies.  No failure on the part of
the Administrative Agent to exercise, and no delay in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights and remedies under this
Agreement or in any other Loan Document are cumulative and concurrent and not
exclusive of any rights, remedies, powers and privileges that may otherwise be
available to the Administrative Agent or any Lender.


SECTION 14          Costs and Expenses; Other Charges.


(a)            Costs and Expenses.  The Grantor agrees to pay on demand:


(i)             the out-of-pocket costs and expenses of the Administrative Agent
and any of its Affiliates, and the Administrative Agent’s legal expenses, in
connection with the negotiation, preparation, execution, delivery and
administration of this Agreement, and any amendments, modifications or waivers
of the terms thereof, and the custody of the Pledged Collateral;


(ii)            all title, appraisal (including the allocated cost of internal
appraisal services), survey, audit, consulting, search, recording, filing and
similar costs, fees and expenses incurred or sustained by the Administrative
Agent or any of its Affiliates in connection with this Agreement or the Pledged
Collateral; and

 
10

--------------------------------------------------------------------------------

 

(iii)           all costs and expenses of the Administrative Agent and any of
its Affiliates, including legal expenses, in connection with the enforcement or
attempted enforcement of, and preservation of any rights or interest under, this
Agreement, any out-of-court workout or other refinancing or restructuring or in
any bankruptcy case, and the protection, sale or collection of, or other
realization upon, any of the Pledged Collateral, including any and all losses,
costs and expenses sustained by the Administrative Agent as a result of any
failure by the Grantor to perform or observe its obligations contained herein.


(b)            Interest.  Any amounts payable to the Administrative Agent under
this Section 14 or otherwise under this Agreement if not paid upon demand shall
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate applicable to Base Rate Loans to the fullest extent permitted by
applicable Law.  Any such interest shall be due and payable upon demand and
shall be calculated on the basis of a year of 365 or 366 days, as the case may
be, and the actual number of days elapsed.


(c)            Payment.  Any and all amounts due under this Section 14 shall be
payable within ten Business Days after written demand therefor.


(d)            Survival.  The agreements in this Section 14 shall survive the
termination of the Commitments and repayment of all Secured Obligations.


SECTION 15          Binding Effect.  This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Grantor, the Administrative Agent
and their respective successors and assigns and shall bind any Person who
becomes bound as a debtor to this Agreement.


SECTION 16          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCEPT AS
REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
CALIFORNIA.


SECTION 17          Entire Agreement; Amendment.  This Agreement, together with
the other Loan Documents, including the Korean Share Pledge, contains the entire
agreement of the parties with respect to the subject matter hereof and shall not
be amended except by the written agreement of the parties as provided in the
Credit Agreement.


SECTION 18          Severability. If any provision of this Agreements or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


SECTION 19          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
11

--------------------------------------------------------------------------------

 

SECTION 20          Incorporation of Provisions of the Credit Agreement.  To the
extent the Credit Agreement contains provisions of general applicability to the
Loan Documents, including any such provisions contained in Article XI  thereof,
such provisions are incorporated herein by this reference.


SECTION 21          No Inconsistent Requirements.  The Grantor acknowledges that
this Agreement and the other Loan Documents may contain covenants and other
terms and provisions variously stated regarding the same or similar matters, and
agrees that all such covenants, terms and provisions are cumulative and all
shall be performed and satisfied in accordance with their respective terms.


SECTION 22          Termination.  Upon final termination of the Commitments of
the Lenders, and payment and performance in full, in cash, of all Secured
Obligations, the Administrative Agent shall terminate the security interests
created under this Agreement and the Administrative Agent shall promptly, at
Grantor’s sole cost and expense, redeliver to the Grantor any of the Pledged
Collateral in the Administrative Agent’s possession, if any, and shall, at
Grantor’s sole cost and expense, execute and deliver to the Grantor such
documents and instruments reasonably requested by the Grantor as shall be
necessary to evidence termination of such security interests granted by the
Grantor to the Administrative Agent hereunder.


(Remainder of Page Intentionally Left Blank)

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.



 
GRANTOR:
       
SUNPOWER CORPORATION
       
By:
/s/ Dennis V. Arriola  
Name:
Dennis V. Arriola
 
Title:
Executive Vice President and Chief Financial
   
Officer



(Signature Page to Pledge Agreement)

 
 

--------------------------------------------------------------------------------

 




 
ADMINISTRATIVE AGENT:
       
UNION BANK, N.A., as Administrative Agent
       
By:
/s/ James B. Goudy  
Name:
James B. Goudy
 
Title:
Vice President



(Signature Page to Pledge Agreement)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


PLEDGED SHARES


Entity Type
 
Issuer Name
 
Jurisdiction of Organization
 
Certificate No.
 
Certificate Date
 
No. of Shares/ Type of Shares
                     
Company
 
WOONGJIN ENERGY CO., LTD.
 
South Korea
  [various]   [TBD]  
19,398,510 shares of common stock; representing (as of October 29, 2010) 31.29%
of all issued and outstanding shares of the Issuer


 
S1-1

--------------------------------------------------------------------------------

 

SCHEDULE 2


COMPANIES


WOONGJIN ENERGY CO., LTD., a company organized under the laws of the Republic of
Korea, having its principal office at 1316 Gwanpyeong-dong, Yoosung-ku, Daejeon,
Korea.

 
S2-1

--------------------------------------------------------------------------------

 

SCHEDULE 3


GRANTOR INFORMATION AND
LOCATION OF CHIEF EXECUTIVE OFFICE


Grantor’s legal name:
SUNPOWER CORPORATION



Grantor’s address:
3939 North First Street

San Jose, California 95134
Telephone:  (408) 240-5500
Facsimile:  (408) 240-5400


Grantor’s type of organization:  Corporation


Grantor’s jurisdiction of organization:  Delaware


Grantor’s Tax ID No.:  94-3008969


Grantor’s State Organizational ID No.:  3808702

 
S3-1

--------------------------------------------------------------------------------

 

SCHEDULE 4


TRANSFER RESTRICTIONS and
SHAREHOLDERS AGREEMENTS


Shareholders Agreement, dated May 17, 2010 by and between Woongjin Holdings Co.,
Ltd. and SunPower Corporation, as amended by the letter agreement regarding
“Request for Consent for Pledge of Shares” dated as of October __, 2010, each in
the form delivered to the Administrative Agent prior to the Closing Date.
 
 
S3-1

--------------------------------------------------------------------------------